1
2
3                                                                          3/3/2020

4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    In re ZF-TRW Airbag Control Units        MDL No. 2905
      Products Liability Litigation
12                                             Case No. 2:19-ml-02905-JAK-FFM
13    ALL CASES                                ORDER RE STIPULATED
                                               PROTECTIVE ORDER REGARDING
14                                             CONFIDENTIAL TREATMENT OF
                                               DOCUMENTS (DKT. 97)
15
16         Pursuant to the parties’ Stipulated Protective Order Regarding Confidential
17   Treatment of Documents, and to expedite the flow of discovery material, facilitate
18   the prompt resolution of disputes over confidentiality, adequately protect material
19   entitled to be kept confidential, and ensure that protection is afforded only to
20   material so entitled, it is hereby ordered as follows:
21         1.     GENERAL PROVISIONS.
22                a.     Purposes and Limitations. Discovery in this Litigation
23                involves production of confidential, proprietary, or private information
24                for which special protection from public disclosure and from use for
25                any purpose other than prosecuting this litigation or any of the
26                underlying related actions that were transferred to this Court by the
27                Judicial Panel on Multidistrict Litigation (collectively “this
28                Litigation”) may be warranted. Accordingly, the Parties hereby
1    stipulate to and petition the Court to enter the following Order. The
2    Parties acknowledge that this Stipulated Protective Order does not
3    confer blanket protections on all disclosures or responses to discovery
4    and that the protection it affords from public disclosure and use
5    extends only to the limited information or items that are entitled to
6    confidential treatment under the applicable legal principles. The
7    Parties further acknowledge, as set forth in Section 20, below, that this
8    Stipulated Protective Order does not entitle them to file confidential
9    information under seal; Civil Local Rule 79-5 sets forth the procedures
10   that must be followed and the standards that will be applied when a
11   party seeks permission from the Court to file material under seal.
12   b.    Good Cause Statement. This Litigation will involve trade
13   secrets, customer and pricing lists and other valuable research,
14   development, commercial, financial, technical and/or proprietary
15   information for which special protection from public disclosure and
16   from use for any purpose other than prosecution of this Litigation is
17   warranted. Such confidential and proprietary materials and
18   information consist of, among other things, confidential business or
19   financial information, private customer information, information
20   regarding confidential business practices, or other confidential
21   research, development, or commercial information (including
22   information implicating privacy rights of third parties), information
23   otherwise generally unavailable to the public, or which may be
24   privileged or otherwise protected from disclosure under state or federal
25   statutes, court rules, case decisions, or common law. Accordingly, to
26   expedite the flow of information, to facilitate the prompt resolution of
27   disputes over confidentiality of discovery materials, to adequately
28   protect information the Parties are entitled to keep confidential, to
1                 ensure that the Parties are permitted reasonable necessary uses of such
2                 material in preparation for and in the conduct of trial, to address their
3                 handling at the end of the litigation, and to serve the ends of justice, a
4                 protective order for such information is justified in this matter. It is
5                 the intent of the Parties that information will not be designated as
6                 confidential for tactical reasons and that nothing be so designated
7                 without a good faith belief that it has been maintained in a
8                 confidential, non-public manner, and there is good cause why it should
9                 not be part of the public record of this case.
10                c.      Confidentiality alone is not a basis for withholding
11                discovery. Absent a further Court order, discovery cannot be withheld
12                on the basis of confidentiality alone. Notwithstanding the foregoing,
13                the Parties have not entered a source code protocol and agreement that
14                would govern the circumstances and process under which source code
15                may be accessed, reviewed or otherwise made available. Accordingly,
16                the parties may withhold the production of source code pending the
17                entry of an appropriate protocol or an order of this Court governing the
18                same.
19         2.     APPLICABILITY OF THE PROTECTIVE ORDER. This
20   Stipulated Order Governing the Designation and Handling of Confidential
21   Materials (hereinafter "Order") shall govern for pre-trial purposes the handling of
22   documents, depositions, deposition exhibits, interrogatory responses, responses to
23   requests for admissions, responses to requests for production of documents, and all
24   other discovery obtained pursuant to the Federal Rules of Civil Procedure (or
25   informally in lieu of compelled production) by or from a Party, or a non-party
26   recipient of a discovery request/subpoena, in connection with the Litigation (this
27   information hereinafter referred to as "Discovery Material").
28
1
2          3.     DESIGNATION OF MATERIAL AS "CONFIDENTIAL" OR
3    "HIGHLY CONFIDENTIAL." Any Producing Party, or non-party recipient of a
4    discovery request/subpoena, may designate Discovery Material as "Confidential" or
5    "Highly Confidential" under the terms of this Order if the Producing Party in good
6    faith reasonably believes that such Discovery Material contains non-public,
7    confidential, personal, proprietary or commercially sensitive information that
8    requires protections provided in this Order (hereinafter referred to as "Confidential
9    Material" or "Highly Confidential Material."). "Confidential" and "Highly
10   Confidential" Material are collectively defined as "Covered Information."
11                a.    "Confidential Material." For purposes of this Order,
12                information that may be designated as Confidential Material includes
13                any information that a Party intends to produce and believes in good
14                faith to be confidential or sensitive non-public information, including,
15                but not limited to, research, design, development, financial, technical,
16                marketing, planning, personal, or commercial information, as such
17                terms are used in Rule 26(c)(1)(G) of the Federal Rules of Civil
18                Procedure and any applicable case law interpreting Rule 26(c)(1)(G),
19                and as specified above in the Good Cause Statement. Confidential
20                Material also includes information that a party is required to maintain
21                as confidential under the terms of an agreement or other
22                understanding.
23                b.    "Highly Confidential." For purposes of this Order, and given
24                that the auto manufacturer defendants and/or their affiliates sued in
25                this multi-district action are direct competitors, Producing Parties may
26                designate discovery material "Highly Confidential" if they in good
27                faith believe the discovery material that they intend to produce
28                constitutes or contains highly sensitive competitive business and/or
1    proprietary information that warrants the highest level of
2    confidentiality the disclosure of which will place the Producing Party
3    at a competitive disadvantage. Any Producing Party may designate as
4    "Highly Confidential": (i) trade secrets; (ii) current and future
5    business and marketing plans, except for advertisements or
6    communications that have been disclosed to the public; (iii) research
7    and development activities, including technology, know-how and the
8    like, which have not been disclosed to the public; (iv) commercial
9    agreements with third parties containing competitively sensitive
10   information, and the negotiations concerning such agreements,
11   provided that the producing party has taken reasonable steps to keep
12   the terms of such agreements and related negotiations – as distinct
13   from the existence of the commercial relationship – out of the public
14   domain; (v) non-public communications with United States and
15   foreign patent offices; (vi) non-public communications with United
16   States or foreign regulatory agencies; (vii) financial information,
17   including non-public sales information, customer lists, purchases by
18   customers, communications with potential customers, sales
19   projections, profit calculations, income and costs (i.e., production,
20   marketing and overhead); and (viii) any other category of information
21   subsequently agreed to by the parties in writing as constituting "Highly
22   Confidential " Material.
23   c.    Redaction of "Protected Data." When an applicable law,
24   statute, or regulation protects certain categories of sensitive personal
25   information of individuals (referred to herein as “Protected Data”), a
26   Producing Party may in good faith redact the Protected Data.
27   Protected Data consists of:
28         (i) Social Security Numbers (SSN);
1    (ii) Passport Numbers;
2    (iii) Driver's License Numbers;
3    (iv) State Identification Numbers;
4    (v) Taxpayer Identification Numbers;
5    (vi) Patient Identification Numbers;
6    (vii) Financial Account Numbers;
7    (viii) Credit/Debit Card Numbers;
8    (ix) Internet Protocols (IP);
9    (x) Media Access Control (MAC) addresses;
10   (xi) Photographic Images of automobiles that are not the subject
11   of this litigation;
12   (xii) Biometric information;
13   (xiii) Fingerprints;
14   (xiv) Retina Scans;
15   (xv) Voice Signatures;
16   (xvi) Facial Geometrys;
17   (xvii) Medical Information unrelated to the harms from
18   automobile accidents that are the subject of this litigation;
19   (xviii) Information identifying the balance or payments on
20   credit card or bank accounts;
21   (xix) Names of minor children;
22   (xx) Home addresses that do not relate to the issue of providing
23   notice to a putative class;
24   (xxi) Dates of birth;
25   (xxii) Alien Registration Numbers;
26   (xxiii) Identification card numbers;
27   (xxiv) Data identifying the physical location of persons;
28   (xxv) Internet protocol (IP) addresses;
1          (xxvi) Cookie IDs;
2          (xxvii) Advertising identifiers of a phone;
3          (xxviii) Data held by a hospital or doctor, which could be a
4          symbol that uniquely identifies a person and which does not
5          relate to the harms from automobile accidents that are the
6          subject of this litigation;
7          (xxix) Racial or ethnic origin;
8          (xxx) Political opinions unrelated to the regulation or safety of
9          automobiles;
10         (xxxi) Religious or philosophical beliefs unrelated to the
11         regulation or safety of automobiles;
12         (xxxii) Genetic data;
13         (xxxiii) Biometric data for the purpose of uniquely identifying a
14         natural person; and
15         (xxxiv) Data concerning health or a natural person’s sex life
16         and/or sexual orientation.
17   Any party may redact Protected Data that it claims, in good faith,
18   requires protections under the terms of this Order. No other
19   information that falls outside the enumerated list above shall be
20   deemed Protected Data absent later agreement of the parties or a court
21   order. Defendants may contend that examples of applicable Data
22   Protection Laws could potentially include, without limitation, The
23   Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq. (financial
24   information); The Health Insurance Portability and Accountability Act
25   and the regulations thereunder, 45 CFR Part 160 and Subparts A and E
26   of Part 164 (medical information); Directive 95/46/EC of the European
27   Parliament and of the Council of 24 October 1995 on the Protection of
28   Individuals with Regard to the Processing of Personal Data and on the
1                Free Movement of Such Data, 1995 O.J. (L281/31) / Regulation (EU)
2                2016/679 of the European Parliament and of the Council of 27 April
3                2016 on the Protection of Natural Persons with Regard to the
4                Processing of Personal Data and on the Free Movement of Such Data,
5                and repealing Directive 95/46/EC (General Data Protection
6                Regulation) (L119/1)(EU personal information); Data Protection Act
7                1998 (c. 29) (United Kingdom personal information); the German
8                Federal Data Protection Act (Germany personal information); the
9                Spanish Data Protection Act 15/1999; the Belgian Law of December 8,
10               1992 on Privacy Protection in relation to the Processing of Personal
11               Data (Belgium personal information); Personal Information Protection
12               and Electronic Documents Act (PIPEDA), S.C. 2000, c. 5 (Canada
13               personal information); The Federal Law on Protection of Personal
14               Data held by Private Parties (published July 5, 2010) (Mexico personal
15               information); and The Act on the Protection of Personal Information
16               (Law No. 57 of 2003) (APPI) (Japan personal information), South
17               Korea’s Personal Information Protection Act, and California
18               Consumer Privacy Act of 2018 (CCPA).1
19
20               Redactions of Protected Data will include the reason for the redaction
21               (e.g., "PII," "financial information," "sensitive personal information")
22               and the redacting party shall prepare and maintain a log that identifies:
23               (1) the bates number(s) of the redacted documents, (2) the jurisdiction
24               or country from which the document is being produced; and (3) the
25
     1
26     This inclusion of this list does not reflect agreement by the parties that any of
     these laws prohibit court-ordered disclosure of any particular form of information.
27   Instead, the list was prepared by Defendants and is meant merely to illustrate “Data
28   Protection Laws” that Defendants may invoke as a basis for this designation, and
     which Plaintiffs may challenge.
1    general category of Protected Data that has been redacted (e.g., social
2    security numbers, credit card numbers, etc.). The Producing Party
3    shall maintain the log of Protected Data redactions and make the log
4    available to the Receiving Party within 14 days of receipt of the
5    written request for such information, or pursuant any other time agreed
6    upon between the parties, or pursuant or pursuant to Court Order. The
7    Redacting Party shall reasonably respond to reasonable requests for
8    further specificity concerning redactions in good faith. Protected Data,
9    however, shall not be redacted from Discovery Material to the extent it
10   directly relates to or identifies an individual named as a party in this
11   Litigation. Where Protected Data is not redacted because it relates to
12   an individual named as a party in this Litigation, the document or
13   information containing the Protected Data shall be designated
14   “Protected Data.” Protected Data of an individual named as a party,
15   while unredacted, shall otherwise receive the same protections and
16   treatment afforded to other Protected Data under this Protective Order.
17   d.    Defendants' and Non-Parties' Production of Materials
18   Originating from Other Defendants or Non-Parties. ZF TRW may
19   possess materials it received from the Original Equipment
20   Manufacturer Defendants ("OEM-Defendants") in the course of their
21   business relationship as a Tier One Supplier, or materials prepared in
22   the ordinary course of business related exclusively to one or more
23   OEM-Defendant(s). The OEM-Defendants likewise may possess
24   materials from ZF TRW that they each received in the course of their
25   business relationship with ZF TRW. The OEM-Defendants and ZF
26   TRW may also possess material from other non-party component
27   suppliers. These materials may be subject to disclosure requirements
28   or responsive to discovery propounded in this action and may require
1    protection under this Protective Order because the material is
2    Confidential or Highly Confidential. Accordingly:
3          (i) When a Producing Party believes in good faith that another
4          Defendant or non-party component supplier has a legitimate
5          interest in asserting confidentiality over documents or
6          information in the Producing Party’s possession that are
7          responsive to a discovery request, the Producing Party shall
8          produce the documents to all parties with a temporary “Highly
9          Confidential” designation and identify with specificity (i.e., by
10         bates-stamp) which documents are being so designated and the
11         name of the implicated other Defendant or non-party component
12         supplier (“the Original Owner”). The Producing Party shall
13         send the implicated documents to the Original Owner. Upon
14         receipt of such documents, the Original Owner shall have 35
15         days (or a time later agreed by all Parties) to: (1) designate the
16         information as “Confidential” or “Highly Confidential” and (2)
17         create a redacted version of the documents, if necessary, to
18         protect “Highly Confidential” information from competitors (but
19         not from Plaintiffs’ counsel). The Original Owner shall not
20         have the right to make additional redactions for Protected Data,
21         since that task is solely the Producing Party’s. When the
22         Original Owner’s review is complete the redacted documents
23         shall be returned to the Producing Party, and the Producing
24         Party shall produce new versions of the documents with
25         appropriate designations and redactions and appropriately link
26         those documents to the originals that have already been
27         produced by the Producing Party. Should the Original Owner
28         fail to respond with its own designations as to specific
1                       documents provided by a Producing Party within 35 days (or a
2                       time later agreed to by the Parties), the Plaintiffs may utilize the
3                       documents as originally produced by the Producing Party or
4                       challenge the designations under the provisions of this Order.
5                       (ii) In the event that a Defendant produces material without
6                       designating it Confidential or Highly Confidential, and within
7                       60 days after receiving production of that material, a Receiving
8                       Party Defendant believing itself in good faith to be Original
9                       Owner as to documents or other discovery materials produced
10                      by another party may send a written objection to all Parties
11                      challenging the lack of, or level of, confidentiality designation
12                      of specific documents (identified by bates-stamp). The
13                      Producing Party with the cooperation of the Original Owner
14                      shall take reasonable steps to provide replacement files and the
15                      necessary information for linking the replacement files to their
16                      corresponding files from the challenged production.
17         4.    MARKING OF DOCUMENTS. The designation of Discovery
18   Material as Confidential, Highly Confidential or Protected Data for purposes of this
19   Order shall be made in the following manner:
20               a.     TIFF Documents. In the case of documents or other materials
21               (apart from depositions or other pre-trial testimony), designation shall
22               be made by affixing the legend "Confidential," "Highly Confidential,"
23               or “Protected Data” to all pages in each document containing any
24               allegedly protected information, respectively. However, upon
25               reasonable request by a party to a designating party to identify the
26               specific portions of a document that contain Covered Information
27               purportedly justifying the designation, the designating party shall
28               provide that information, including the relevant pages.
1                b.    Native Documents. With respect to documents or materials
2                containing Covered Information produced in Native Format, the
3                Designating Party shall include the highest level of confidentiality
4                designation in the filename. Native documents also will typically be
5                produced with a TIFF cover sheet that contains the bates-number of
6                the Native document. The designation shall be affixed to the TIFF
7                cover sheet in the same manner as described in Paragraph 4.a.
8                c.    Designating Depositions. With respect to any deposition,
9                confidential treatment may be invoked by designating portions of
10               testimony as "Confidential" or "Highly Confidential" on the record at
11               the deposition, or by identifying specific pages and/or lines as
12               "Confidential" or "Highly Confidential" within 21 days after receipt of
13               the transcript of the deposition in which the designations are made.
14               All deposition transcripts shall be treated as Confidential for 21 days
15               following receipt by the Designating Party of the transcript.
16               d.    Non-Written Materials. Any non-text Covered Information
17               (e.g., videotape, audio tape, computer disk, etc.) may be designated as
18               such by labeling the outside of such material as "Confidential" or
19               "Highly Confidential." In the event a Receiving Party generates any
20               "hard copy" transcription or printout from any such designated non-
21               written materials, the person who generates such "hard copy"
22               transcription or printout shall take reasonable steps to maintain the
23               confidentiality of such materials and properly identify and stamp each
24               page of such material as "Confidential" or "Highly Confidential"
25               consistent with the original designation by the Producing Party.
26         5.    DISCLOSURE OF COVERED INFORMATION. The failure to
27   designate Covered Information does not constitute a waiver of such claim and may
28   be remedied by prompt supplemental written notice upon discovery of the
1    disclosure, with the effect that such Covered Information will be subject to the
2    protections of this Order. The Receiving Party shall exercise good faith efforts to
3    ensure that copies made of Covered Information produced to it, and copies made by
4    others who obtained such Covered Information directly or indirectly from the
5    Receiving Party, include the appropriate confidentiality legend, to the same extent
6    that the Covered Information has been marked with the appropriate confidentiality
7    legend by the Producing Party.
8          6.     MATERIALS PREPARED BASED UPON COVERED
9    INFORMATION. Any notes, lists, memoranda, indices, compilations, expert
10   reports or other materials (including all drafts of such materials) prepared or based
11   on an examination of Covered Information, that quote from or paraphrase Covered
12   Information with such specificity that the Covered Information can be identified
13   shall be accorded the same status of confidentiality as the underlying Covered
14   Information from which they are made, shall be designated with the appropriate
15   confidentiality legend, with the exception of internal memoranda or notes that will
16   not be shared with anyone outside of counsel's office and to which attorney-work
17   product privilege will not be waived, and shall be subject to all of the terms of this
18   Protective Order. With specific regard to expert reports (including drafts), expert
19   reports shall all be temporarily designated Highly Confidential when served upon
20   the Parties. Each Defendant in receipt of an expert report shall then have 14 days
21   (or another agreed upon period of time by the parties) to respond with proposed
22   redactions of information that the Defendant claims is Highly Confidential
23   Information. Insofar as any party has an objection to the proposed redactions under
24   this provision, the parties will within 7 days of receipt of the proposed redaction
25   meet and confer in an attempt to resolve such objections and if not resolved, may
26   seek relief from the court. At the conclusion of this process, any material not
27   specifically identified by the Defendants for redaction shall be designated
28   Confidential.
1          7.      NOTICE TO NON-PARTIES. Any Party issuing a subpoena to a
2    non-party shall enclose a copy of this Protective Order to facilitate the non-party's
3    designation of any Discovery Material.
4          8.      GOOD-FAITH BELIEF. For purposes of this Order, the Party
5    designating Discovery Material as "Confidential," "Highly Confidential," or
6    “Protected Data” (the "Designating Party") bears the burden of establishing the
7    appropriate designation of all such Discovery Material. The designation of any
8    Discovery Material as "Confidential" or "Highly Confidential" pursuant to this
9    Order shall constitute the verification by the Designating Party and its counsel that
10   the material constitutes "Confidential" or "Highly Confidential" information or
11   “Protected Data” as defined above. Blanket designation of documents or
12   information as "Confidential" or "Highly Confidential" or “Protected Data” without
13   regard to the specific contents of each document or piece of information is
14   prohibited.
15         9.      If at any time prior to the trial of this Litigation a Party realizes that
16   previously produced Discovery Material should be designated as "Confidential" or
17   "Highly Confidential" the Party may so designate by advising all other Parties in
18   writing and by producing replacement documents or material with the appropriate
19   "Confidential" or "Highly Confidential" designation as described above. The
20   designated documents or material will thereafter be treated as "Confidential" or
21   "Highly Confidential" pursuant to this Order. Upon receipt of such designation in
22   writing and re-production of the material with the "Confidential" or "Highly
23   Confidential" stamp, the Parties and other persons subject to this Order shall take
24   reasonable and appropriate steps to notify any and all recipients of the Discovery
25   Material about the protected status of the newly designated "Confidential" or
26   "Highly Confidential" Material and to retrieve the newly designated "Confidential"
27   or "Highly Confidential" Material from any person who is not permitted by this
28   Order to have Confidential Information.
1          10.    No Party receiving Covered Information shall be under any obligation
2    to object to the designation of any document at the time such designation is made or
3    at any time thereafter. No Party shall, by failure to object, be found to have
4    acquiesced or agreed to such designation or be barred from objecting to such
5    designation at any time.
6          11.    PERSONS AUTHORIZED TO RECEIVE CONFIDENTIAL
7    MATERIAL. Confidential Material or their contents, as defined by Paragraph
8    3.a., may be disclosed only to the following "Qualified Persons":
9                 a.    the Court, including attorneys, employees, judges, magistrates,
10                secretaries, special masters, stenographic reporters, staff, transcribers
11                and all other personnel necessary to assist the Court in its function;
12                b.    mediators or settlement officers, and their supporting personnel,
13                mutually agreed upon by any parties engaged in discussions
14                concerning settlement of all or part of this Litigation;
15                c.    the Parties and their employees (including in-house counsel);
16                d.    counsel for Plaintiffs including all partners, members,
17                associates, counsel, and staff attorneys of such counsel's law firms who
18                are assisting in the conduct of the Litigation (collectively, "Plaintiffs’
19                Counsel"), as well as any other non-in-house counsel and support
20                personnel of such counsel who may be assisting counsel of record for
21                the parties in the conduct of the Litigation, and all contract attorneys,
22                clerks, employees, independent contractors, consultants, investigators,
23                paralegals, assistants, secretaries, staff and stenographic, computer,
24                audio-visual and clerical employees and agents thereof when operating
25                under the supervision of such partners or associate attorneys;
26                e.    outside counsel of record for the Defendants, including all
27                partners, members, associates, counsel, and staff attorneys of such
28                counsel's law firms who are assisting in the conduct of the Litigation
1                (collectively, "Defendants’ Counsel of Record"),2 as well as any other
2                non-in-house counsel and support personnel of such counsel who may
3                be assisting counsel of record for the parties in the conduct of the
4                Litigation, and all clerks, employees, independent contractors,
5                consultants, investigators, paralegals, assistants, secretaries, staff and
6                stenographic, computer, audio-visual and clerical employees and
7                agents thereof when operating under the supervision of such partners
8                or associate attorneys;
9                f.     litigation support services, including outside copying services,
10               court reporters, interpreters, translators, stenographers or companies
11               engaged in the business of supporting computerized or electronic
12               litigation discovery or trial preparation, retained by a Party or its
13               counsel, provided that they execute Exhibit A as described in
14               Paragraph 14 of this Order;
15               g.     any individual expert, consultant, or expert consulting firm
16               retained by Counsel of Record in connection with this Litigation to the
17               extent necessary for the individual expert, consultant, or expert
18               consulting firm to prepare a written opinion, to prepare to testify, or to
19               assist counsel of record in the prosecution or defense of this Litigation,
20               provided, however, that: (i) the disclosure shall be made only to an
21               individual expert, or to members, partners, employees or agents of an
22               expert consulting firm as the expert consulting firm shall designate as
23               the persons who will undertake the engagement on behalf of the expert
24               consulting firm (the "Designated Expert Personnel"); (ii) the individual
25               expert or Designated Expert Personnel use the information solely in
26               connection with this Litigation; (iii) the individual and/or a
27
     2
28    Plaintiffs’ Counsel and Defendants’ Counsel shall collectively be referred to as
     Counsel of Record.
1    representative of each expert consulting firm sign the written assurance
2    attached on Exhibit A as described in Paragraph 14 of this Order on
3    behalf of any Designated Expert Personnel associated with that firm;
4    and (iv) absent notice and consent of the Producing Party, excluding
5    any retention for this Litigation, the individual expert and each of the
6    Designated Expert Personnel is not currently employed by any party
7    and they have not been employed by any party at any time within the
8    period of one year before the Designated Expert Personnel is retained
9    in connection with this Litigation; and (v) the terms of Paragraph 19 of
10   this Order are satisfied unless the party that designated the
11   Confidential Material otherwise agrees in writing or unless the Court
12   otherwise orders;
13   h.    Any person who (1) authored, is listed as a recipient of, or is
14   mentioned, discussed or referred to in the Covered Information; (2) is
15   or was a custodian of the Covered Information; (3) is an employee of
16   the Party producing, or of the corporate recipient of, the Covered
17   Information; (4) was an employee of the producing party or corporate
18   recipient of the Covered Information and who has signed the
19   "Acknowledgment and Agreement to be Bound" attached as Exhibit A,
20   or (5) who counsel in good faith believes has knowledge of the
21   information contained in the Covered Information, but only as to the
22   subject matters to which such person is reasonably thought to have
23   specific knowledge and any information reasonably related thereto,
24   and who has signed the "Acknowledgment and Agreement to be
25   Bound" attached as Exhibit A;
26   i.    auditors and insurers of the Parties; and
27   j.    any other person as may be designated by written agreement by
28   the Producing Party or by order of the Court.
1          12.    PERSONS AUTHORIZED TO RECEIVE PROTECTED DATA.
2    Except as specifically provided for in this or subsequent Court orders Protected
3    Data or their contents as defined by Paragraph 3.c, may be disclosed, summarized,
4    described, or otherwise communicated or made available in whole or in part only to
5    the persons identified and conditions set forth in Paragraphs 11(a)-(b), and (f)-(j):
6                 a.     Counsel of Record for the Receiving Party Defendant(s), and
7                 any of their litigation support services, including outside copying
8                 services or companies engaged in the business of supporting
9                 computerized or electronic litigation discovery or trial preparation,
10                retained by the Receiving Party or its Counsel of Record, provided that
11                they execute Exhibit A as described in Paragraph 14 of this Order
12                (except that attorneys and other employees of Counsel of Record shall
13                not be required to execute Exhibit A);
14                b.     Plaintiffs' Lead or Co-Lead Counsel, members of the Plaintiffs’
15                Steering Committee, and Plaintiffs’ Liaison Counsel as designated by
16                the Court (collectively, “Plaintiffs’ Leadership Counsel”), and other
17                Plaintiffs' Counsel designated by Lead Counsel who are serving in a
18                support role concerning the review and analysis of the Protected Data,
19                and any of their litigation support services, including outside copying
20                services or companies engaged in the business of supporting
21                computerized or electronic litigation discovery or trial preparation,
22                retained by Lead Counsel, provided that they execute Exhibit A as
23                described in Paragraph 14 of this Order (except that attorneys and
24                other employees of Plaintiffs’ Leadership Counsel shall not be
25                required to execute Exhibit A);
26                c.     In-house counsel (or members of the legal department) of each
27                Defendant with responsibilities for the litigation of this Litigation,
28                provided that each such person shall first execute an In-House
1                 Litigation Designee Agreement Concerning Confidentiality attached
2                 hereto as Exhibit B.
3          13.    PERSONS AUTHORIZED TO RECEIVE HIGHLY
4    CONFIDENTIAL MATERIAL. Except as specifically provided for in this or
5    subsequent Court orders, Highly Confidential Material or their contents, as defined
6    by Paragraph 3.b., may be disclosed, summarized, described, or otherwise
7    communicated or made available in whole or in part only to the persons identified
8    and conditions set forth in Paragraphs 11(a)-(b), (d), (f)-(j), , and 12 (a)-(b), and:
9                 a.     Expert Use of Highly Confidential Material.
10                       (i) The Party or Parties that designated Covered Information
11                       Highly Confidential may provide the Covered Information to its
12                       own experts without the material losing its Highly Confidential
13                       confidentiality protection.
14                       (ii) Any of Plaintiffs' Leadership Counsel or any Receiving
15                       Party Defendant may provide Highly Confidential Material to its
16                       retained experts who will be offering opinions or advice that is
17                       reasonably related to the subject matter of the Highly
18                       Confidential Material under the conditions set forth in Paragraph
19                       11(g), but only based upon a good faith belief by Plaintiffs'
20                       Leadership Counsel or Counsel of Record for the Receiving
21                       Party Defendant(s) that the Highly Confidential Material is
22                       reasonably necessary to render opinions related to the subject
23                       matter of the Highly Confidential Material or to render advice as
24                       to the Highly Confidential designation of that material by that
25                       retained expert.
26                b.     In-House Counsel Use of Highly Confidential Material.
27                       (i) Highly Confidential Material may be provided to in-house
28                       counsel (or members of the legal department) of each Defendant
1                        with responsibilities for this Litigation, provided that each such
2                        person shall first execute an In-House Litigation Designee
3                        Agreement Concerning Confidentiality attached hereto as
4                        Exhibit B.
5          14.    EXECUTING THE NON-DISCLOSURE AGREEMENT. Except
6    for the persons identified in Paragraphs 11(a) and (b), each person to whom
7    Covered Information is disclosed shall execute a non-disclosure agreement in the
8    form annexed hereto as Exhibit A before receiving Covered Information (except
9    that attorneys and other employees of Counsel of Record or Plaintiffs' Counsel shall
10   not be required to execute Exhibit A). Copies of the executed Exhibit A shall be
11   retained by counsel disclosing Covered Information to such person.
12         15.    CHALLENGING "CONFIDENTIAL" DESIGNATIONS. A Party
13   objecting to the designation of any material as Confidential, Highly Confidential, or
14   Protected Data or objecting to the redaction of any material shall give written notice
15   to the Designating Party by initiating the dispute resolution process under Local
16   Rule 37-1, et seq., and specifying by Bates number the material at issue. The
17   Parties shall meet and confer in good faith to attempt to resolve the dispute without
18   resort to Court intervention. If the objecting Party and the Designating Party cannot
19   resolve their dispute through such meet and confer discussions, within 14 calendar
20   days (or such other time as agreed between the parties or ordered by the Court) after
21   the parties have reached an impasse after meet and confer efforts, as declared in
22   writing, the Parties shall file and serve a written stipulation and motion to challenge
23   confidentiality pursuant to Local Rule 37-2, unless otherwise ordered by the Court.
24   The stipulation shall be filed and served with the notice of motion. The
25   Designating Party has the burden of establishing that the document is entitled to
26   protection. Any material so designated shall remain Confidential, Highly
27   Confidential or Protected Data, and shall be subject to all of the restrictions on its
28   disclosure and use set forth in this Order until such time as the Court may order
1    otherwise. In the event the Court rules (and any efforts to appeal that ruling is
2    exhausted) that the challenged material is not Confidential, Highly Confidential, or
3    Protected Data and/or orders the challenged material to be re-produced with a
4    different level of confidentiality, the Designating Party shall reproduce copies of all
5    materials so designated with the appropriate label (or without label) at the
6    Designating Party's expense within 14 days or as otherwise ordered by the Court.
7          16.     SUBPOENA FOR COVERED INFORMATION. If any Party has
8    obtained Covered Information under the terms of this Order and receives a request
9    to produce such Covered Information by subpoena or other compulsory process
10   commanding the production of such Covered Information, such Party shall
11   promptly notify the Designating Party, including in such notice the date set for the
12   production of such subpoenaed information. The Party shall cooperate in all
13   reasonable respects with the Designating Party's efforts to obtain a protective order,
14   confidentiality agreement, or otherwise contest the request.
15         17.     USE OF DISCOVERY MATERIAL. Covered Information shall be
16   used solely for purposes of the Litigation, including any appeal.
17         18.     EXCLUSION OF INDIVIDUALS FROM DEPOSITIONS.
18   Counsel (including the counsel for the party taking the deposition or counsel for
19   any other party or non-party present) shall have the right to exclude any person who
20   is not authorized by this Order to receive documents or information designated as
21   Covered Information from any deposition where testimony regarding Covered
22   Information or the use of Covered Information is likely to arise.
23         19.     SECURITY OF COVERED INFORMATION. Receiving Parties
24   must take reasonable precautions to protect Covered Information from loss, misuse
25   and unauthorized access, disclosure, alteration and destruction, including but not
26   limited to:
27                 a.    Covered Information in electronic format shall be maintained in
28                 a secure litigation support site(s) that applies standard industry
1    practices regarding data security, including but not limited to
2    application of access control rights to those persons entitled to access
3    Covered Information under this Order;
4    b.    An audit trail of use and access to litigation support site(s) shall
5    be maintained while this Litigation, including any appeals, is pending;
6    c.    Any Covered Information downloaded from the litigation
7    support site(s) in electronic format shall be stored only on device(s)
8    (e.g. laptops, network drives, virtual private networks, servers, cloud
9    databases, document management systems, tablets, smartphones,
10   thumb drives, portable hard drives) that are password protected and/or
11   encrypted with access limited to persons entitled to access Covered
12   Information under this Order. If the user is unable to password protect
13   and/or encrypt the device, then the Covered Information shall be
14   password protected and/or encrypted at the file level.
15   d.    Covered Information in paper format is to be maintained in a
16   secure location with access limited to persons entitled to access
17   Covered Information under this Order; and
18   e.    Summaries of Covered Information, including any lists,
19   memorandum, indices or compilations prepared or based on an
20   examination of Covered Information, that quote from or paraphrase
21   Covered Information in a manner that enables it to be identified shall
22   be accorded the same status of confidentiality as the underlying
23   Covered Information.
24   f.    If the recipient of Covered Information is shipping a physical
25   device or form of storage that houses data in electronic format (such as
26   a CD ROM or hard drive), the recipient shall encrypt the data prior to
27   shipping and provide the encryption key in separate correspondence.
28   If hard copy documents are shipped, the Receiving Party will ship the
1                 documents using secure packaging tape via Federal Express or UPS
2                 and retain a tracking number for the materials. If the Receiving Party
3                 learns at any time that the Covered Information has been retrieved or
4                 viewed by unauthorized parties during shipment, it will immediately
5                 notify the Producing Party and take all reasonable measures to retrieve
6                 the improperly disclosed materials.
7                 g.    If the Receiving Party discovers a breach of security3 relating to
8                 the Covered Information of a Producing Party, the Receiving Party
9                 shall: (1) provide written notice to the Producing Party of the breach
10                within 48 hours of the Receiving Party's discovery of the breach; (2)
11                take reasonable steps to investigate and remediate the effects of the
12                breach, and provide the Producing Party with reasonable assurance
13                that the breach shall not recur; and (3) provide sufficient information
14                about the breach that the Producing Party can ascertain the size and
15                scope of the breach. The Receiving Party agrees to cooperate with the
16                Producing Party or law enforcement in investigating any such security
17                incident.
18         20.    FILING COVERED INFORMATION. The Parties acknowledge
19   that this Order does not entitle them to file confidential information under seal. A
20   Party that seeks to file under seal any Covered Information must comply with Local
21   Rule 79-5. Covered Information may only be filed under seal pursuant to a court
22   order authorizing the sealing of the specific Covered Information at issue. When a
23   Party seeks to file Covered Information that was designated by another Party and
24   reasonably requests guidance from the Designating Party as to which portions of
25   the Covered Information should be redacted or otherwise filed under seal, the
26
27   3
       Breach is defined as the confirmed or suspected: (i) disclosure or use of Covered
28   Information by or to an unauthorized person; and/or (ii) the loss, theft or hacking of
     a device, server, or other information repository containing Covered Information.
1    Designating Party agrees to provide said guidance with reasonable specificity. The
2    Designating Party also agrees to file a brief within 7 days after the motion to seal is
3    filed, or such other time as may be permitted by the Court, that either supports the
4    relevant motion to seal and explains the reasons why the Designating Party
5    contends the information should be sealed or provides an alternative version of the
6    Designating Party’s Covered Information that the Designating Party contends is
7    appropriate for public filing and explains the reasons why any redacted information
8    should be sealed. The Designating Party’s failure to submit a brief explaining why
9    the Covered Information should be sealed shall result in a waiver of confidentiality
10   rights as to the filed documents under this Order.
11         21.    COVERED INFORMATION AT TRIAL. This Protective Order
12   shall not apply to Covered information that is properly disclosed during the
13   litigation, including at the trial of any of the MDL Actions. The closure of trial
14   proceedings and sealing of the record of a trial involve considerations not presently
15   before the Court. These issues may be taken up as a separate matter upon the
16   motion of any of the parties at the threshold of the trial consistent with the
17   applicable Case Management Order.
18         22.    FINAL TERMINATION. Upon final termination of the Litigation,
19   including any and all appeals, counsel for each Party shall, upon request of the
20   Producing Party, return all Covered Information, including any copies, excerpts and
21   summaries thereof, or shall destroy same at the option of the Receiving Party, and
22   shall purge all such information from all machine-readable media on which the
23   Covered Information resides. Notwithstanding the foregoing, counsel for each
24   Party may retain all pleadings, briefs, memoranda, discovery responses, deposition
25   transcripts, deposition exhibits, expert reports, motions, and other documents filed
26   with the Court that refer to or incorporate Covered Information, and will continue
27   to be bound by this Order with respect to all such retained information. Further,
28   attorney work-product materials that contain Covered Information need not be
1    destroyed, but, if they are not destroyed, the person in possession of the attorney
2    work-product will continue to be bound by this Order with respect to all such
3    retained information.
4          23.    PROTECTIVE ORDER REMAINS IN FORCE. This Order shall
5    remain in force and effect until modified, superseded, or terminated by consent of
6    the Parties or by order of the Court made upon reasonable written notice. Unless
7    otherwise ordered or agreed upon by the parties, this Order shall survive the
8    termination of this Litigation. The Court retains jurisdiction even after termination
9    of this Litigation to enforce this Order and to make such amendments,
10   modifications, deletions and additions to this Order as the Court may from time to
11   time deem appropriate.
12         24.    MODIFYING THIS ORDER. Nothing in this Order shall be
13   construed to prohibit the Parties from agreeing to modify any provision of this
14   Order or seeking relief from the Court. Nor shall anything in this Order or any
15   Party's compliance herewith be construed as a waiver of any Party's rights under
16   applicable law, including objections to particular discovery sought.
17
18   IT IS SO ORDERED
19
20   Dated: March 3, 2020             _________________________________
21                                         John A. Kronstadt
                                           United States District Judge
22
23
24
25
26
27
28
1                                         EXHIBIT A
2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    __________________________________________________ [print or type full
5    address], have read and understand the Stipulated Protective Order that was issued
6    in this Litigation (MDL Case No. 2905) by the United States District Court for the
7    Central District of California. I agree to comply with and to be bound by all the
8    terms of this Stipulated Protective Order. In compliance with this Order, I will not
9    disclose in any manner any information or item that is subject to this Stipulated
10   Protective Order to any person or entity except in strict compliance with the
11   provisions of this Order.
12         I expressly acknowledge and agree that if I receive materials originally
13   designated or reclassified "Highly Confidential," I can discuss the documents and
14   their contents only with the counsel for the represented Party. I cannot share the
15   materials or their contents with any Party, even if I rely upon or refer to such
16   information or documents for any purpose in this litigation.
17         I further agree to submit to the jurisdiction of the United States District Court
18   for the Central District of California for the sole purpose of enforcing the terms of
19   this Stipulated Protective Order, even if such enforcement proceedings occur after
20   termination of this Litigation.
21         I declare under penalty of perjury under the laws of the United States that the
22   foregoing is true and correct.
23         Signed this ____ day of ________________, 20___, at
24   _______________________ [insert city and state where sworn and signed].
25
26                                     Signature:
27
28
1                                         EXHIBIT B
2       IN-HOUSE LITIGATION DESIGNEE AGREEMENT CONCERNING
       CONFIDENTIAL MATERIAL, HIGHLY CONFIDENTIAL MATERIAL
3                       AND PROTECTED DATA
4          I, [name], am employed as [title] by [company].
5          I have read the Protective Order entered in the above-captioned action (the
6    "Litigation"), understand its terms, and will comply with all provisions of the
7    Protective Order.
8          I will limit the use of Covered Information designated by another party as
9    Confidential Material, Highly Confidential Material, and Protected Data under the
10   Protective Order that is disclosed to me to solely for the purpose of my role as
11   [title] for [company] in connection with the Litigation.
12         I further agree that Highly Confidential Material may not be shared with
13   anyone within [company] as long as that information or material is designated as
14   Highly Confidential, with the exception that such Highly Confidential Material may
15   be shared with those persons identified in the Protective Order under Paragraph
16   13.b, who have also executed this Exhibit B.
17         I further agree to submit to the jurisdiction of the United States District Court
18   for the Central District of California for the sole purpose of enforcing the terms of
19   this Stipulated Protective Order, even if such enforcement proceedings occur after
20   termination of this Litigation.
21         I declare under penalty of perjury under the laws of the United States that the
22   foregoing is true and correct.
23         Signed this ____ day of ________________, 20___, at
24   _______________________ [insert city and state where sworn and signed].
25
26
                                       Signature:
27
28
